Exhibit 10.6

 

 

EXECUTION VERSION

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This agreement (this “Amendment”) is made and entered into as of July 31, 2009
between L-1 Identity Solutions, Inc., a Delaware corporation (the "Company") and
Doni L. Fordyce (hereinafter referred to as the "Executive") and amends that
certain Employment Agreement dated as of August 29, 2006 between Viisage
Technology, Inc. and the Executive (the "Agreement"), which Agreement was
assumed by the Company on May 16, 2007.

 

WHEREFORE, the parties desire to extend the term of the Agreement and make
certain other amendments to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound, the parties agree as follows:

 

1. Section 1 of the Agreement is amended in its entirety as follows:

 

“1.       Term. The initial term of this Agreement (the “Initial Term”) shall
commence as of August 29, 2009, and continue for three years ending on August
29, 2012 (unless this Agreement is terminated earlier in accordance with Section
10 below). Upon the expiration of the Initial Term, this Agreement shall be
automatically renewed for consecutive one-year terms, unless a party hereto
gives the other party written notice of non-renewal, which notice must be
received no later than 90 days prior to the expiration of the Term. The Initial
Term, together with any extension thereof, is referred to herein as the “Term.””

2. Section 4(a) of the Agreement is amended in its entirety as follows:

“(a)     Base Salary. The Executive will receive salary at an initial annual
base rate of $275,000 (the “Base Salary”), payable in equal increments not less
often than monthly in arrears and in any event consistent with the Company’s
payroll policy and practices. In addition, the Board shall perform an annual
review of Executive’s performance and, in its sole discretion, may make
appropriate adjustments in Executive’s base salary (it being understood that any
reduction in such base salary shall constitute Good Reason). Such annual review
shall be conducted by the Board after the Company’s year-end results have become
available (it is contemplated that such review shall occur in or near to March
of each year), and any increases in Base Salary determined at such time shall be
retroactive to January 1 of the year of determination. In addition, any
increases in Base Salary determined by the Board as part of its 2010 annual
review (i.e. after the Company’s 2009 year-end results have become available)
shall be retroactive to August 29, 2009. Executive shall receive a lump sum
payment in respect of all such retroactive adjustments.”

3. The first sentence of Section 4(b) of the Agreement is amended in its
entirety as follows:

 

[Signature Page to Employment Agreement]

 

 

--------------------------------------------------------------------------------



“The Executive will be eligible for annual bonuses (the “Bonus”) with a target
amount of 60% of her Base Salary.”

4. The following sentence is added as the final sentence of Section 4(b) of the
Agreement:

“Unless otherwise subject to a deferral election by the Executive which is valid
pursuant to Section 409A of the Code, any Bonus shall be paid as promptly as
practicable following the end of the calendar year and, so as to avoid the
application of Section 409A of the Code to the Bonus, in no event shall the
Company pay any Bonus later than two and one-half (2.5) months following the end
of the year in which the Executive’s right to the Bonus is no longer subject to
a substantial risk of forfeiture, as determined for purposes of Section 409A of
the Code.”

5. The following sentence is added as the final sentence of Section 4(c) of the
Agreement:

“So as to avoid the application of Section 409A of the Code to benefits and
reimbursements received by Executive, (i) no benefit or payment due to the
Executive in respect of a fringe benefit shall be subject to liquidation or
exchange for another benefit or payment, and (ii) the amount reimbursed under a
fringe benefit arrangement in one calendar year shall not affect the amount
reimbursed under such arrangement in another calendar year, except that the
Company shall not be precluded from imposing a limit on the amount of expenses
that may be reimbursed under a medical reimbursement arrangement over some or
all of the period in which the arrangement remains in effect and (iii) expense
reimbursements shall be made by the Company on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.”

6. Sections 10(c)(ii) and (iii) of the Agreement are amended in their entirety
as follows:

“(ii) Without Cause or For Good Reason. If the Executive’s engagement hereunder
is terminated by the Company without Cause or by the Executive for Good Reason,
the Executive shall receive the following: (A) the payments and benefits
described in Section 10(c)(i) above, (B) notwithstanding any provision of any
plan or agreement to the contrary, all options to purchase Common Stock and
other stock-based awards for the benefit of Executive granted by the Company
shall immediately vest and become exercisable in full (and shall remain
exercisable for the shorter of 36 months after such termination, the expiration
of the maximum original term of such option or, so as to avoid the application
of Section 409A of the Code to such option, the tenth anniversary of the grant
date of such option) and/or all restrictions on such stock-based awards shall
lapse, as applicable, (C) an amount equal to the Bonus awarded to the Executive
for the most recent completed calendar year (a “Completed Year”) for which a
Bonus was determined by the Board and, in the event of a termination by the
Company

 

2

--------------------------------------------------------------------------------



without Cause or by the Executive for Good Reason occurring after a Completed
Year but prior to the determination by the Board of a Bonus for the Completed
Year, a Bonus for the Completed Year in an amount not less than the target Bonus
provided by Section 4(b) above, and (D) an amount equal to the Base Salary that
would have been payable during the 24 month period following the date of
termination, at the rate in effect at the date of termination. In addition,
until the earlier of twelve (12) months following the effective date of the
termination by the Company without Cause or by the Executive for Good Reason, or
when provided by a successor employer, the Company shall make COBRA payments to
continue Executive’s medical, dental and vision benefits (or pay Executive an
amount equivalent to such COBRA payments) and shall make payments to continue
Executive’s term life insurance (or pay Executive an amount equivalent to the
premiums in effect prior to termination). Subject to Section 10(f), any amounts
payable under subsections (C) and (D) above shall be paid in a lump sum within
five business days of the termination date.

(iii)      Death or Disability. If the Executive’s engagement hereunder is
terminated because of death or Disability, she (or her legal representatives or
heirs) shall be entitled to all of the payments and benefits described in
Section 10(c)(ii) as if the Executive’s engagement hereunder were terminated by
the Company without Cause; provided, however, that solely for the purpose of
payments due as a result of this Section 10(c)(iii), the amounts payable under
subsections 10(c)(ii)(C) and (D) shall be reduced to the extent of any amounts,
net of tax, actually paid to the Executive (or her legal representatives or
heirs) under any Company-provided life insurance, disability insurance or other
similar Company-provided insurance policies or benefits in effect from time to
time.”

7. Section 10(c)(iv) is amended to eliminate the following parenthetical phrase:
“(except that the pre and post termination Bonus shall be based on the target
amount in effect on the date of termination)”.

8. The following new Section 10(c)(v) is added to the Agreement:

“(v)     Non-Renewal of Term. If the Term is not renewed or extended for at
least twelve (12) months on any expiration of the Term, then Executive shall be
entitled to all of the payments and benefits described in Section 10(c)(ii) as
if the Executive’s engagement hereunder were terminated by the Company without
Cause.”

 

9. The following new Section 10(d)(iv) is added to the Agreement:

 

“(iv)    So as to avoid the application of Section 409A of the Code to any
Gross-Up Payment, any Gross-Up Payment shall be made by the Company as required
but in no event later than the end of the year in which the underlying tax
payment was made.”

 

10. The following new Section 25 is added to the Agreement:

 

 

3

--------------------------------------------------------------------------------



“25.     Section 409A of the Code. It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement give rise to
any adverse tax consequences to the Executive under Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance thereunder,
including that issued after the date hereof, and the Agreement shall be
interpreted to that end and consistent with that objective.”

11. In the event of any inconsistency between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall govern; provided,
however, that this Amendment shall govern the terms of employment commencing on
August 29, 2009 and prior to such date the terms of the Agreement prior to this
Amendment shall govern.

 

[Signature Page Follows]

 

 

 

 

 

 

4

--------------------------------------------------------------------------------





This Agreement has been executed and delivered as of the date first above
written.

 

L-1 IDENTITY SOLUTIONS, INC.

 

 

/s/ Robert V. LaPenta

By:

Robert V. LaPenta

Title:

Chairman, President and Chief Executive Officer

 

 

EXECUTIVE

 

/s/ Doni L. Fordyce

Doni L. Fordyce

 

 

 

 

 

 

5

 